DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach wherein the plurality of pieces of data is divided into a plurality of channels, each of the plurality of channels is divided into a plurality of small sections, data of each of the plurality of small sections obtained by dividing is detected, and whether the ion source is stable or unstable is determined based on the data of the plurality of small sections obtained by dividing.
Kaneko, et al (U.S. Patent Application Publication 2015/0206728 A1) teaches measuring the stability of an ion source by monitoring the total ion current (TIC); however, Kaneko does not teach wherein the plurality of pieces of data is divided into a plurality of channels, each of the plurality of channels is divided into a plurality of small sections, data of each of the plurality of small sections obtained by dividing is detected, and whether the ion source is stable or unstable is determined based on the data of the plurality of small sections obtained by dividing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.